Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1 recites the limitation "said scaled-down blades volume being a set proportion less than a standard blade” in lines 3-4. This limitation is in effect a negative limitation based on an undefined and essentially unclaimed "standard blade". This limitation is unclear and the scope of the claim cannot be determined, as the “standard blade” is not clearly defined and it is unclear if this component is being positively recited. Claim 3 additionally introduces “a standard blade” and is also unclear. Therefore, this limitation is not given patentable weight since it is referring and comparing to an element (i.e. standard blade) that is being interpreted as not being part of the invention and which is not positively recited.
Claim 2 recites the limitation “nine scaled down wind turbines”. It is unclear how a turbine blade could incorporate nine scaled down wind turbines. It is unclear if this is referring to turbine blades or entire turbine systems and thus the scope is unclear. For the purpose of examination, Examiner will interpret that this limitation is meant to refer to nine turbine blades of the blades introduced in claim 1.
Claim 5 recites the limitation "said scaled-down blades volume being a set proportion less than a standard blade” in lines 3-4. This limitation is in effect a negative limitation based on an undefined and essentially unclaimed "standard blade". This limitation is unclear and the scope of the claim cannot be determined, as the “standard blade” is not clearly defined and it is unclear if this component is being positively recited. Claim 8
Claim 5 recites the limitation “said scaled-down blades are arranged around each of said at least three central spine structures”. This limitation makes it unclear if each blade is arranged around to all three spine structures or some blades are arranged around each of the three spine structures. The scope is thus unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Young (PGPub 2017/0306921).
Re Claim 1, as best understood, Young discloses a wind turbine blade comprising: a. at least one central spine structure 401 (Fig. 4-8; spine being defined by Merriam Webster as constituting a chief support); and 
Re Claim 2, as best understood, Young discloses nine scaled down wind turbines 101 (Fig. 4-8; para. 51, 60). 
Re Claim 3, as best understood, Young discloses [said scaled-down blades volume is 1/9th of a standard blade] (Fig. 4-8; para. 50-51, 60).  	Note that the limitation “said scaled-down blades volume is 1/9th of a standard blade” is not given patentable weight since it is referring and comparing to an element (i.e. standard blade) that is being interpreted as not being part of the invention and which is not positively recited, as mentioned in the 112 rejection above.
Re Claim 4, Young discloses said plurality of scaled-down blades are arranged equidistant along said central spine structure (Fig. 4-8; para. 51). 
Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Herr (PGPub 2018/0258912).
Re Claim 1, as best understood, Herr discloses a wind turbine blade 16 comprising: a. at least one central spine structure 52/54 (Fig. 2); and b. a plurality of scaled-down blades 102, [said scaled-down blades volume being a set 
Re Claim 4, Herr discloses said plurality of scaled-down blades are arranged equidistant along said central spine structure (Fig. 2).
Re Claim 5, as best understood, Herr discloses a wind turbine comprising: a. at least three central spine structures 16 (claim 15; Fig. 1-2); and b. a plurality of scaled-down blades 102, [said scaled-down blades volume being a set proportion less than a standard blade]; wherein said scaled-down blades are arranged around each of said at least three central spine structures (claim 15; Fig. 1-2).  	Note that the limitation “said scaled-down blades volume being a set proportion less than a standard blade” is not given patentable weight since it is referring and comparing to an element (i.e. standard blade) that is being interpreted as not being part of the invention and which is not positively recited, as mentioned in the 112 rejection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Bech (PGPub 2014/0341738).
Re Claim 6, Herr does not explicitly disclose said at least three central spine structures are 120 degrees apart. However, this is standard setup for a wind turbine such as shown by Bech (Fig. 1). It would be obvious to utilize three central spine structures 120 degrees apart, as taught by Bech, for the purpose of forming a structure that is well-known for being efficient at generating energy and having a balanced and effective configuration for a wind turbine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ryan J. Walters/Primary Examiner, Art Unit 3726